Exhibit 99.1 Date: 19/03/2010 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities NYSE Subject: COMPTON PETROLEUM CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : 31/03/2010 Record Date for Voting (if applicable) : 31/03/2010 Beneficial Ownership Determination Date : 31/03/2010 Meeting Date : 12/05/2010 Meeting Location (if available) : Calgary AB Voting Security Details: Description CUSIP Number ISIN COMMON SHARES CA2049401003 Sincerely, Computershare Trust Company of Canada /Computershare Investor Services Inc. Agent for COMPTON PETROLEUM CORPORATION
